FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VARINDER SINGH,                                   No. 07-72867

               Petitioner,                        Agency No. A097-390-773

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Varinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Tekle v. Mukasey, 533

F.3d 1044, 1051 (9th Cir. 2008), and we deny the petition for review.

         Substantial evidence supports the IJ’s adverse credibility determination

because Singh’s testimony was internally inconsistent and inconsistent with his

statements during his credible fear interview regarding the number of times he

encountered militants and whether militants ever physically harmed him. See

Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001). In addition, the IJ’s

credibility determination is supported because Singh failed to mention during his

credible fear interview that militants shot and killed his father. See Li v. Ashcroft,

378 F.3d 959, 962-63 (9th Cir. 2004). Singh’s explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible evidence, Singh has failed to show eligibility for asylum or

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Singh’s CAT claim is based on testimony the IJ found not credible,

and Singh points to no evidence in the record that compels a finding that it is more

likely than not he would be tortured if returned to India, his CAT claim also fails.

See id. at 1156-57.

         PETITION FOR REVIEW DENIED.


                                            2                                    07-72867